Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/05/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
One of ordinary skill in the art at the time of invention would not have been motivated to modify the oral pharmaceutical composition comprising 1-40% testosterone undecanoate (TU) as taught by Vies (4147783) to provide a formulation comprising 15-20 percent by weight of testosterone undecanoate and 5-20 percent by weight of hydrophilic surfactant and 20-80 percent by weight of C14-C24 fatty acid lipophilic surfactant consisting of a liquid encased in a capsule that is free of a monohydric alcohol and when administered twice daily provides a serum .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626